MEMORANDUM **
Montana Electricity Buying Cooperative (“MEBC”) petitions for review of a final decision of the Bonneville Power Administration (“BPA”).
Petitions for review of BPA actions must be filed “within ninety days of the time such action or decision is deemed final,” 16 U.S.C. § 839f(e)(5), unless “notice of the action is required by [the Northwest Power Act] to be published in the Federal Register,” in which case the filing must be within 90 days of the publication of the notice, id.
Nothing in the Northwest Power Act requires publication of notice of the BPA action at issue here. The BPA’s Record of Decision (“ROD”) was executed on December 22, 1999. MEBC’s petition for review, however, was not filed until March 24, 2000, which is 92 days after the ROD became final. It was therefore untimely. See Ass’n of Pub. Agency Customers v. Bonneville Power Admin., 126 F.3d 1158, 1182-83 (9th Cir.1997) (treating the date of execution of the ROD as the date on which the decision becomes final).
Accordingly, the petition for review is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.